Case 1:21-cr-20258-CMA Document 28 Entered on FLSD Docket 06/08/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-20258-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  DREW CURTIS SIKES,

        Defendant.
  ________________________________/

                                             ORDER

         THIS CAUSE came before the Court on Defendant’s Unopposed Motion to Continue

  Pre-Trial Motions and Plea Deadlines [ECF No. 27]. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED. The deadline to file all

  pre-trial motions and motions in limine is extended to August 2, 2021. Each party is limited to

  filing one motion in limine. The deadline for the tendering of a guilty plea is extended to

  July 30, 2021. All remaining deadlines remain in effect.

         DONE AND ORDERED in Miami, Florida, this 8th day of June, 2021.




                                                        _________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
